TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00484-CV



                                    In re Anthony Lynn Falco


                    ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


               Relator Anthony Falco, an inmate, filed a pro se petition for writ of mandamus in this

court. See Tex. Gov’t Code Ann. § 22.221 (West 2004). In the petition, Falco challenges his

unnamed felony conviction on a number of grounds. His petition requests that this court “direct [the]

Trial Court to dismiss all [of his] sentence and release [him] immediately . . . [because his] sentence

was illegal—thus a wrongful conviction.” We take this to be a post-conviction application for writ

of habeas corpus.

               An intermediate court of appeals has no jurisdiction over post-conviction applications

for writ of habeas corpus in felony cases. See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp.

2012); see also Ex parte Martinez, 175 S.W.3d 510, 512–13 (Tex. App.—Texarkana 2005, orig.

proceeding); Self v. State, 122 S.W.3d 294, 294–95 (Tex. App.—Eastland 2003, no pet.). The court

of criminal appeals has recognized that “the exclusive post-conviction remedy in final felony

convictions in Texas courts is through writ of habeas corpus pursuant to [article] 11.07.” Olivio v.

State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996) (quoting Charles v. State, 809 S.W.2d 574,

576 (Tex. App.—San Antonio 1991, no pet.)).
              Because we have no jurisdiction over what is in effect a post-conviction habeas

corpus proceeding, we dismiss relator’s petition for writ of mandamus.



                                            __________________________________________

                                            Diane M. Henson, Justice

Before Justices Puryear, Pemberton, and Henson

Filed: August 16, 2012

Do Not Publish




                                               2